ORDER
Robert Davis, et al., plaintiffs-appellees, move to recall the mandate previously issued in this case, see Davis v. Reagen, 630 F.2d 1299 (8th Cir. 1980), so that we may consider their application for attorneys’ fees and litigation expenses for appellate work performed in this civil rights case. In an earlier application to the district court, the court denied relief, stating:
The Court does not believe it proper for the trial court to consider fees to be allowed for appellate work and has not included any allowance for such work. Plaintiff may make application to the Circuit Court of Appeals for fees for services performed in that court. [Davis v. Reagen, Civ. No. 78-106-D, slip op. at 2 (S.D.Ia. Apr. 21, 1981).]
On prior occasions this court has referred such applications to the district court. See Hameed v. International Association of Bridge, Structural and Ornamental Iron Workers, Local Union No. 896, 637 F.2d 506, 524 (8th Cir. 1980). We do so in this case inasmuch as the appeal has already been terminated. We request that the district court reconsider and determine appellees’ request for attorneys’ fees and litigation expenses incurred on' appeal.
Accordingly, we deny without prejudice appellees’ motion to recall the mandate and to award attorneys’ fees.